Order insofar as it grants the motion of plaintiff Seymour Levitt for summary judgment in Action No. 2 and insofar as it denies the motion of defendant Harriet Levitt for summary judgment in Action No. 2 unanimously reversed on the law and facts and Harriet Levitt’s motion, as defendant in Action No. 2, granted and complaint in Action No. 2 dismissed, and otherwise order affirmed. See Memorandum filed in companion ease of Levitt v. Levitt (18 A D 2d 1051). (Appeal by Harriet Levitt from order of Erie Special Term denying the motions of plaintiff in Action No. 1 and defendant in Action No. 2 for partial summary judgment in Action No. 1 and for dismissal of the complaint in Action No. 2.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.